Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not teach an ultrasound based imaging apparatus and method obtaining an event indicative of the selected probe being removed form a probe holder and displaying on screen a selection window for selecting a preset corresponding to the selected probe based on the event.  The Takahashi reference teaches of selected imaging mode and several sub-preset options in the selection window but the selection windows do not include any identifier for a selected probe and therefore does not teach of display of “first identifier indication a selected probe”.  Takahashi reference teaches of selection buttons associated with image data acquisition condition values suitable for a particular probe but does not teach providing an indication or identifications of an “selected probe bring removed a probe holder”.  The combination of the references therefore does not teach with determining a probe has been removed from a probe holder and does not teach of obtaining an event and displaying a selection window based on such determination.  The prior art references therefore do not teach displaying a selection window that includes a first identifier indicating the selected probe and a second identifier indicating a default preset corresponding the selection probe from among the presets and hiding the selection window when the selecting of the default preset corresponding to the selected probe from the plurality of presets is not entered within a reference time, where the plurality of presets indication information of a plurality of pre-stored parameters.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793